NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CIRILA VERASTEGUI-ARAUJO, AKA                   No.    14-73886
Asminda Valle, AKA Cirila Verastegui,
AKA Asminda Verastegui-Valle,                   Agency No. A088-639-160

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Cirila Verastegui-Araujo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her applications for withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We review for abuse of discretion the agency’s

particularly serious crime determinations. Avendano-Hernandez v. Lynch, 800 F.3d

1072, 1077 (9th Cir. 2015). We deny the petition for review.

      The record does not support Verastegui-Araujo’s contention that the agency

erred in its credibility determination, where the BIA assumed she was credible with

respect to her CAT claim, and it did not rely on the police report to which she

objects. Accordingly, we need not reach Verastegui-Araujo’s contention that the

police report was inadmissible. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th

Cir. 2004) (courts and agencies are not required to reach non-dispositive issues).

      Substantial evidence supports the agency’s denial of CAT relief, where

Verastegui-Araujo failed to show it was more likely than not that a Mexican

government official would consent or acquiesce to her torture. See 8 C.F.R. §

1208.18(a)(1).

      The agency did not abuse its discretion in determining Verastegui-Araujo’s

residential burglary conviction under California Penal Code § 459 was a

particularly serious crime barring her from eligibility for withholding of removal,


                                         2                                   14-73886
where it applied the appropriate factors to weigh the seriousness of the crime in a

case-specific inquiry. See Avendano-Hernandez, 800 F.3d at 1077 (The court’s

review “is limited to ensuring that the agency relied on the appropriate factors and

proper evidence to reach [its] conclusion.”).

      We deny Verastegui-Araujo’s motion to remand (Docket Entry No. 23)

pursuant to Dimaya v. Lynch, 803 F.3d 1110 (9th Cir. 2015). Verastegui-Araujo

was not charged as removable or denied relief based on a crime of violence

determination. Therefore, Dimaya v. Lynch, and Sessions v. Dimaya, 138 S.Ct.

1204 (2018), which concluded that the residual clause of the federal criminal

code’s definition of “crime of violence,” as incorporated into the Immigration and

Nationality Act’s definition of aggravated felony, was impermissibly vague in

violation of due process, are inapposite to her case.

      PETITION FOR REVIEW DENIED.




                                          3                                  14-73886